Case 1:19-cv-05542-RPK-CLP Document 24-8 Filed 05/26/20 Page 1 of 2 PageID #: 146




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------------- X
    Kingsley Palmer,                                                       :   Case No.: 19-cv-05542
    Sharon Palmer,                                                         :        (RPK-CLP)
                                           Plaintiffs,
                     -against-                                             :
                                                                           :
                                                                           :    CERTIFICATE OF
    The City Of New York,                                                  :       SERVICE
    Inspector Elliot,                                                      :
    Colon,                                                                 :
    Ramos,                                                                 :
    Reggie aka Frank Singh,                                                :
    E 40 Buyers IG, LLC,                                                   :
    Stephen Samuel Weintraub,                                              :
    John Doe #1-2,                                                         X

                                        Defendants.
    ----------------------------------------------------------------------

          The undersigned certifies that on May 26, 2020 a copy of the Notice of Motion to

  Dismiss; Declaration of Rachel Aghassi, Esq. in support of Motion to Dismiss and Exhibits A to

  D; Memorandum of Law in Support of Motion to Dismiss; Affidavit of Stephen S. Weintraub,

  Esq. in Support of Motion to Dismiss; and Affidavit of Marc Aronson, Esq. in Support of Motion

  to Dismiss were served in accordance with the Federal Rules of Civil Procedure, and/or the

  Eastern District’s Local Rules, and/or the Eastern District’s Rules on Electronic Service upon the

  following parties and participants:

          Karamvir Dahiya, Esq.
          Attorney for Kingsley Palmer and Sharon Palmer
          Dahiya Law Offices LLC
          75 Maiden Lane
          Ste. 506
          New York, New York 10028

          James Murray, Esq.
          Attorney for The City of New York
          New York City Law Department
Case 1:19-cv-05542-RPK-CLP Document 24-8 Filed 05/26/20 Page 2 of 2 PageID #: 147




        100 Church Street
        New York, New York 10007


  Dated: New York, New York
         May 26, 2020
                                            /s/ Rachel Aghassi, Esq.
  .
                                     By: Rachel Aghassi, Esq.
                                         Attorney for Defendant
                                         Stephen S. Weintraub, Esq.
                                         61 Broadway, 26th Floor
                                         New York, New York 10006
                                         (212) 867-4100
                                         FKB File No.: 303.021




                                        2
